DETAILED ACTION
In Restriction reply filed on 8/10/2022, claims 1-20 are pending. Claims 13-18 are withdrawn based on the restriction requirement. Claims 1-12 and 19-20 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I: Claims 1-12 and 19-20 drawn to a method, classified in B33Y10/00.
Group II: Claims 13-18 drawn to a system for monitoring a layerwise additive manufacturing process, classified in B29C64/393. 
Applicant's election with traverse of Group I in the reply filed on 8/10/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden on the Examiner, if alleged Group I and II were searched simultaneously.  This is not found persuasive because Group I and II are classified in separated classifications. Namely, Group I is classified in B33Y10/00 and Group II is classified in B29C64/393. According to MPEP 808.02, if the Examiner shows that the groups are in separate classifications, then burden is established. Therefore, burden has been established and the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 and 03/11/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 recites obtaining, by a computing system comprising one or more computing devices, geometric measurement data captured by an image capture device, the geometric measurement data representing a layer of a structure being manufactured using an additive manufacturing process; comparing, by the computing system, the geometric measurement data with a standard optical representation associated with the structure; determining, by the computing system, one or more nonconformance conditions between the geometric measurement data representing the layer and the standard optical representation; and implementing, by the computing system, a control action based at least in part on the one or more nonconformance conditions. The limitation of obtaining, by a computer system comprising one or more computing devices, geometric measurement data captured by an image capture device, the geometric measurement data representing a layer of a structure being manufactured using an additive manufacturing process, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically performed in the mind. For example. “obtaining” in the context of this claim encompasses the user manually collecting the geometric measurement data representing a layer of a structure being manufactured using an additive manufacturing process. Similarly, the limitation comparing, by the computing system, the geometric measurement data with a standard optical representation associated with the structure as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically performed in the mind. For example. “comparing” in the context of this claim encompasses the user manually comparing the geometric measurement data with a standard data. The limitation determining, by the computing system, one or more nonconformance conditions between the geometric measurement data representing the layer and the standard optical representation, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically performed in the mind. For example. “determining” in the context of this claim encompasses the user manually calculating the difference between the geometric measurement data and the standard to determine one or more nonconformance conditions. Likewise, the limitation of implementing, by the computing system, a control action based at least in part on the one or more nonconformance conditions, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically performed in the mind. For example. “implementing” in the context of this claim encompasses the user manually performing a control action by adjusting process parameters based on the one or more nonconformance conditions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract idea. According, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are significantly more than the abstract idea. In other words, the claim does not include additional elements that are not routine and conventional, because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element was routine and conventional and do not add any additional element to the judicial exception. Mere instructions to monitor the layerwise additive manufacturing process cannot be provided an inventive concept. The claim is not patent eligible. 
Claim 2 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites a pre-processing the geometric measurement data, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically performed in the mind. For example. “pre-processing” in the context of this claim encompasses the user manually processing the geometric measurement data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to monitor the layerwise additive manufacturing process cannot be provided an inventive concept. The claim is not patent eligible. 
Claim 3 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites types of geometric measurement data but fails to integrate the abstract idea into a practical application. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Thus, it is rejected by virtue of depending on an abstract claim 1.
Claim 4 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites types of standard optical representation but fails to integrate the abstract idea into a practical application. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Thus, it is rejected by virtue of depending on an abstract claim 1.
Claim 5 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites types of computer-generated representation but fails to integrate the abstract idea into a practical application. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Thus, it is rejected by virtue of depending on an abstract claim 4.
Claim 6 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites determining one or more nonconformance steps which under its broadest reasonable interpretation, covers performance of the limitations of mind and fails to integrate the abstract idea into a practical application. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Thus, it is rejected by virtue of depending on an abstract claim 1.
Claim 7 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites the difference between the geometric measurement data and the standard optical representation but fails to integrate the abstract idea into a practical application. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Thus, it is rejected by virtue of depending on an abstract claim 6.
Claim 8 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites one or more specific features but fails to integrate the abstract idea into a practical application. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Thus, it is rejected by virtue of depending on an abstract claim 7.
Claim 9 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites determining one or more nonconformance steps which under its broadest reasonable interpretation, covers performance of the limitations of mind and fails to integrate the abstract idea into a practical application. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Thus, it is rejected by virtue of depending on an abstract claim 6.
Claim 10 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites determining one or more nonconformance steps which under its broadest reasonable interpretation, covers performance of the limitations of mind and fails to integrate the abstract idea into a practical application. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Thus, it is rejected by virtue of depending on an abstract claim 1.
Claim 19 recites similar limitation as claim 1 which under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract idea. According, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites steps of irradiating a layer of powder and a recoater mechanism. The claim does not include additional elements that are significantly more than the abstract idea. In other words, the claim does not include additional elements that are not routine and conventional, because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element was routine and conventional and do not add any additional element to the judicial exception. Mere instructions to monitor the layerwise additive manufacturing process cannot be provided an inventive concept. The claim is not patent eligible. 
Claim 20 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites a pre-processing the geometric measurement data, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically performed in the mind. For example. “pre-processing” in the context of this claim encompasses the user manually processing the geometric measurement data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to monitor the layerwise additive manufacturing process cannot be provided an inventive concept. The claim is not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2021/0089003 (“Guerrier et al” hereinafter Guerrier).
Regarding Claim 1, Guerrier teaches a method for monitoring a layerwise additive manufacturing process ([0005]), the method comprising: 
obtaining, by a computing system comprising one or more computing devices, geometric measurement data captured by an image capture device, the geometric measurement data representing a layer of a structure being manufactured using an additive manufacturing process ([0007] and Figure 3, image of each build layer 48 acquired in-process by build layer image sensor 38, Figure 2); 
comparing, by the computing system, the geometric measurement data with a standard optical representation associated with the structure (Figure 3 and [0019], a CNN 46 trained and configured to evaluate layer images 48 of part P acquired in-process by build layer image sensor); 
determining, by the computing system, one or more nonconformance conditions between the geometric measurement data representing the layer and the standard optical representation ([0019], the evaluation result provided by CNN 46 , which may indicate a degree to which each captured layer image 48 corresponds to an expected or desired appearance of the layer); and 
implementing, by the computing system, a control action based at least in part on the one or more nonconformance conditions (Figure 3 and [0019], the evaluation result provided by CNN 46 is used in block 50 to calculate adjusted build parameters of AM machine 20 in-process to influence building of subsequent layers as the build process continues in block 52).  
Regarding Claim 2, Guerrier teaches the method of claim 1, wherein the method further comprises: pre-processing, by the computing system, the geometric measurement data, wherein pre-processing the geometric measurement data comprises at least one of transforming the geometric measurement data to binary geometric measurement data ([0031], data acquired in processed by melt pool monitoring system may be stored in a binary database which implied processing the collected data into binary data to be stored in binary database), rectifying the geometric measurement data, detecting one or more edges of the layer of the structure represented by the geometric measurement data, or enhancing a contrast of the geometric measurement data.  
Regarding Claim 3, Guerrier teaches the method of claim 1, wherein the geometric measurement data can include at least one of digital image data (Figure 2, digital image sensor 38 is used to measured geometric data [0007]), infrared data, line scanner data, or pointwise melt pool electromagnetic emission or image data.  
Regarding Claim 4, Guerrier teaches the method of claim 1, wherein the standard optical representation associated with the structure comprises a computer-generated representation of the structure being manufactured ([0018], the geometric model may be provided as one or more digital CAD/CAM files and build parameter configuration module may be a computer module programmed to read the CAD/CAM model information) or a digital image of a representative structure being manufactured.  
Regarding Claim 5, Guerrier teaches the method of claim 4, wherein the computer-generated representation of the structure being manufactured comprises a file generated, at least in part, by computer-aided design (CAD) software ([0018], the geometric model may be provided as one or more digital CAD/CAM files and build parameter configuration module may be a computer module programmed to read the CAD/CAM model information).  
Regarding Claim 10, Guerrier teaches the method of claim 1, wherein determining, by the computing system, one or more nonconformance conditions between the geometric measurement data representing the layer and the standard optical representation (Figure 1 and [0019], the evaluation result provided by CNN 46 , which may indicate a degree to which each captured layer image 48 corresponds to an expected or desired appearance of the layer) comprises: 
converting, by the computing system, the geometric measurement data into binary geometric measurement data (0031], data acquired in processed by melt pool monitoring system may be stored in a binary database which implied processing the collected data into binary data to be stored in binary database); 
subtracting, by the computing system, the binary geometric measurement data from the standard optical representation associated with the structure to determine a calculated difference (Figure 1 and [0019], the evaluation result provided by CNN 46 , which may indicate a degree to which each captured layer image 48 corresponds to an expected or desired appearance of the layer; this implies the difference in the evaluation result and the desired parameters must be calculated in order to perform comparison); and 
evaluating, by the computing system, the calculated difference between the binary geometric measurement data and the standard optical representation associated with the structure, ([0019] and Figure 1, the evaluation result is used in block 50 to calculate adjusted build parameters of AM machine 20 in-process to influence building of subsequent layers as the build process continues in block 52).  
Regarding Claim 11, Guerrier teaches the method of claim 1, wherein the control action comprises one or more of sending a warning signal, stopping the layerwise additive manufacturing process, or modifying one or more process parameters of the layerwise additive manufacturing process (Figure 1, the melt pool monitoring data 39 and image of each build layer 48 information are send back to deep learning AL module 56 and state machine 60 to calculate adjusted AM build parameters in block 50 for operating AM machine 20 [0026]).  
Regarding Claim 12, Guerrier teaches the method of claim 11, wherein the one or more process parameters comprise one or more of:  a laser power; a laser scan speed ([0018], the geometric model generates laser control setting scanner motion control commands, layer thickness setting, and other control parameters for operating AM machine to build part P which adjusting these build parameters in process [0005]); a beam offset;   one or more gain settings; one or more binder jet processes; and one or more alignment settings.  
Claims 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2019/163495 (“Aota et al” hereinafter Aota), machine translation provided. 
Regarding Claim 19, Aota teaches a method of manufacturing a part by laser additive manufacturing (Page 1, lines 13-14 and Page 3, lines 26-30) comprising: 
(a) irradiating a layer of powder in a powder bed to form a fused layer (Figure 1 and Page 3, lines 26-30); 
(b) providing a subsequent layer of powder over the powder bed by passing a recoater mechanism over the powder bed (Page 3, lines 43-45 and Figure 1); 
(c) repeating steps (a) and (b) to form the part in the powder bed (Page 1, line 59 - Page 2, line 1); 
(d) while conducting steps (a)-(c), obtaining geometric measurement data captured by an image capture device, the geometric measurement data representing the fused layer (Page 1, line 59 - Page 2, line 7); 
(e) comparing the geometric measurement data with a standard optical representation representing the fused layer (Page 4, lines 53-56); 
(f) determining one or more nonconformance conditions between the geometric measurement data representing the fused layer and the standard optical representation (Page 4, lines 53-56);  and 
(g) implementing a control action based at least in part on the one or more nonconformance conditions (Page 4, line 58 – Page 5, line 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0089003 (“Guerrier et al” hereinafter Guerrier) as applied to claim 1 above, and further in view of US2010/0125356 (“Shkolnik et al” hereinafter Shkolnik).
Regarding Claim 6, Guerrier teaches the method of claim 1, wherein determining one or more nonconformance conditions comprises: 
comparing, by the computing system, the optical data with the standard optical representation (Figure 3 and [0019], a CNN 46 trained and configured to evaluate layer images 48 of part P acquired in-process by build layer image sensor); and 
determining, by the computing system, one or more nonconformance conditions for the one or more spatial regions based at least in part on a difference between the geometric measurement data and the standard optical representation for the one or more spatial regions ([0019], the evaluation result provided by CNN 46 , which may indicate a degree to which each captured layer image 48 corresponds to an expected or desired appearance of the layer). Guerrier fails to explicitly teach dividing, by the computing system, the geometric measurement data into one or more spatial regions ([0019], the data collected by the image sensor are per layer images which implied the data are being divided into layer regions).
However, Shkolnik teaches dividing, by the computing system, the geometric measurement data into one or more spatial regions ([0129], differencing may be a pixel-by-pixel comparison, or it may take into account feature analysis and comparison).
Guerrier and Shkolnik  are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing with an in-process image monitoring of a layer of build material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method as taught by Guerrier to incorporated dividing, by the computing system, the geometric measurement data into one or more spatial regions as taught by Shkolnik to determine large inaccuracies in the differences between collected data and the standard data ([0131]). 
Regarding Claim 7, the modified Guerrier teaches the method of claim 6, wherein the difference between the geometric measurement data and the standard optical representation for the one or more spatial regions comprises a deviation between one or more specific features of the geometric measurement data and one or more specific features of the standard optical representation (Guerrier, Figure 1 and [0019], the evaluation result provided by CNN 46 , which may indicate a degree to which each captured layer image 48 corresponds to an expected or desired appearance of the layer).  
Regarding Claim 8, the modified Guerrier teaches method of claim 7, wherein the one or more specific features comprises one or more of: one or more structure dimensions (Guerrier, Figure 1 and [0019], the evaluation result provided by CNN 46, which may indicate a degree to which each captured layer image 48 corresponds to an expected or desired appearance of the layer. This implies the specific features may be structure dimensions based on the expected or desired appearance); one or more-pixel grayscale values; image derivatives; and a number of pixels exceeding an intensity threshold.  
Regarding Claim 9, the modified Guerrier teaches the method of claim 6, wherein determining, by the computing system, one or more nonconformance conditions for the one or more spatial regions based at least in part on a difference between the geometric measurement data and the standard optical representation for the one or more spatial regions (Guerrier, [0019], the evaluation result provided by CNN 46 , which may indicate a degree to which each captured layer image 48 corresponds to an expected or desired appearance of the layer) comprises: 
combining, by the computing system, a plurality of specific features of the geometric measurement data into a nonconformance composite (Figure 5 and [0031], various data stored in different database are combined and used); and 
determining, by the computing system, a nonconformance condition for the one or more spatial regions based at least in part on a difference between the nonconformance composite and the standard optical representation for the one (Figure 5, various databases are used in training deep learning AI module to adjust the parameters of AM system during production [0033]) or more spatial regions.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WO2019/163495 (“Aota et al” hereinafter Aota), machine translation provided as applied to claim 19 above, and further in view of US2021/0089003 (“Guerrier et al” hereinafter Guerrier).
Regarding Claim 20,  Aota teaches a method of claim 19. Aota teaches the photographed data is analyzed by an image analysis unit and compared with a reference database and the captured image and the determination information are stored in the storage unit (page 4, lines 53-60), but fails to explicitly teach wherein obtaining geometric measurement data further comprises: pre-processing the geometric measurement data, wherein pre-processing the geometric measurement data comprises at least one of transforming the geometric measurement data to binary geometric measurement data, rectifying the geometric measurement data, detecting one or more edges of the fused layer of the structure represented by the geometric measurement data, or enhancing a contrast of the geometric measurement data.
However, Guerrier teaches data acquired in processed by melt pool monitoring system may be stored in a binary database which implied processing the collected data into binary data to be stored in binary database ([0031]).
Aota and Guerrier are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing with an in-process image monitoring of a layer of build material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method as taught by Aota to incorporated a pre-processing step to transform geometric measurement data to binary geometric measurement data as taught by Guerrier to store these data in a binary database ([0031]). Furthermore, the combination would have led to similar and predicable result. See MPEP 2143(I)(A).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744